Citation Nr: 1110500	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-31 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for Hepatitis B prior to November 13, 2009, and a rating higher than 10 percent since.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the military from June 1977 to May 1980.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for service connection for Hepatitis B and assigned an initial noncompensable (i.e., 0 percent) rating retroactively effective from May 4, 2007, the date of receipt of his petition to reopen this claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

The Board advanced the appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board subsequently issued a decision in August 2009 denying an initial compensable rating for the Hepatitis B.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).

Meanwhile, during the pendency of his appeal to the Court concerning this claim, the Veteran filed another claim at the RO on November 13, 2009, for an increased rating for his Hepatitis B.  And after having him undergo a VA compensation examination in February 2010 in response to this claim, and considering the results of the evaluation, the RO issued a decision later in February 2010 increasing the rating for his Hepatitis B from 0 to 10 percent as of November 13, 2009, the date of receipt of this most recent claim.  He indicated in an April 2009 statement in support of claim (on VA Form 21-4138), in response, that he did not agree with this effective date for this higher rating.


And regarding the pending appeal at the Court, the Veteran's attorney (who represented him in his appeal to the Court, though not also before VA) and VA's Office of General Counsel - representing the Secretary, filed a Joint Motion in February 2010 asking the Court to vacate the Board's August 2009 decision and remand the claim to the Board for further development and readjudication in compliance with directives specified.  In particular, the Joint Motion indicated the Board needed to further assist the Veteran in developing his claim by obtaining his Vocational Rehabilitation records since he had asserted in a statement submitted that he had lost his job due to his service-connected Hepatitis B, and that these records would support this contention.  The Court granted this Joint Motion for Remand in an Order issued later in February 2010 and returned the file to the Board.

REMAND

Since receiving the file back from the Court for this additional development, the Board has tried to obtain any outstanding Vocational Rehabilitation records.  In January 2011, through department channels, the Board requested the Veteran's Vocational Rehabilitation folder.  But the March 2011 response e-mail indicated he has never applied for Vocational Rehabilitation and Education (VR&E), so no Vocational Rehabilitation file exists for him.

According to statute, VA is required to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A(b)(1).  And specifically insofar as records at a Federal department or agency that may aid in the development of the claim, VA must attempt to obtain these records until it is reasonably certain they do not exist or that any further efforts to obtain them would be futile.  VA may conclude that no further efforts are required to obtain Federal records when the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  But, even then, VA must apprise the Veteran of this inability to obtain these records and provide an explanation of the efforts that were made and description of any further action VA will take concerning his claim. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1).

This procedural due process has not occurred in this instance, however.  While at the moment it seems unlikely that any such Vocational Rehabilitation records exist, the Veteran still needs to receive the required notice of VA's unsuccessful efforts to obtain these additional records.  This is somewhat complicated because the Board's most recent letter to him in June 2010, regarding the Court's vacating of the Board's prior decision, was returned by the U.S. Postal Service as undeliverable.  So the Board also sent a copy of this letter to his representative.

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Advise the Veteran (and his representative if still unable to contact the Veteran personally) of the inability to obtain his claimed Vocational Rehabilitation records.  Also provide an explanation of the efforts that were made to obtain these additional records and description of any further action VA will take concerning the claim.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1).

2.  Address any additional evidence that needs to be addressed in an appropriate Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 19.37.  And after giving the Veteran and his representative an opportunity to submit additional evidence and/or argument in response, return the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


